DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2/23/2021 has been entered.
Applicant has amended claims 1, 17, 42 and 54.  Claims 6-7, 9, 11, 17, 19-22, 24, 35, 37-39, 42, 44-47, 54 and 56-58 have been withdrawn due to an election/restriction requirement.  Claims 1-2, 4-5, 12 and 14-16 are currently under examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendment to claim 1, the rejection under 35 USC 102 has been withdrawn.  However, the nonstatutory double patenting rejection is maintained.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 4-5, 12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-12 of copending Application No. 15/959,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 9-12 of copending Application No. 15/959,897 disclose all the elements or features of the instantly claimed composition.
Claims 1-4 and 9-12 of copending Application No. 15/959,897 disclose, along with a method of preparing a library of adapter-target-adapter molecules, a composition that has all the elements or features as recited in instant claims 1-2, 4-5, 12 and 14-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
4.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s amendments and arguments filed 2/23/2021 have been fully considered.  In view of applicant’s amendment to claim 1, the rejection under 35 USC 102 has been withdrawn.  However, the nonstatutory double patenting rejection is maintained.
Applicant states the following: “Upon an indication of otherwise allowable subject matter and in the event this rejection is maintained, Applicant will provide an appropriate response.”
disapproved, the nonstatutory double patenting rejection is maintained.  The terminal disclaimer does not comply with 37 CFR 1.321 because: This application was filed on or after September 16, 2012. The party identified in the terminal disclaimer is not the applicant of record. A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73. To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Conclusion
6.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639